DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 02/28/2022.
Claims 1-2, 6 and 8-23 are pending in the application. Claims 1-2 and 8 are currently amended. Claims 3-5 and 7 are cancelled. Claims 6 and 9-12 are previously presented. Claims 13-23 remain withdrawn without traverse in response to the restriction requirement. Claims 1-2, 6 and 8-12 are hereby examined on the merits. 

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Objections
Claim 2 is objected to because of the following informalities: the claim is not properly marked to indicate the change made relative to prior version, and the status of the claim should be “currently amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-2, 6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kostansek et al. (USPGPub 2003/0220201 A1) in view of Huston et al. (USPN 5,872,721) and Ye et al. (CN205301017U, English translation and Figures 1-2 of the original document relied upon for reference).
With respect to claims 1-2 and 6, Kostansek et al. teach a method which facilitates the delivery of a cyclopropene gas to plants (agricultural products) in an enclosed space or the sealed atmosphere of a storage facility, wherein the cyclopropene compounds and their derivatives, such as 1 -methylcyclopropene (1-MCP), are capable of inhibiting the ethylene response in plants in order to preserve their same quality as when they were harvested ([0001]; [0018]; [0022]; Examples). The method uses a cyclopropene generator which is meant to be very portable [0023], For instance, the cyclopropene generator may be used to treat both small volume storage spaces such as trucks and large volume plant storage facilities, such as warehouses [0025]. Kostansek et al. also teach that the sparge gas used with the cyclopropene is air or carbon dioxide [0022].
In addition to teaching delivering the cyclopropene gas (treatment compound fluid) to the confined atmosphere, Kostansek et al. also teach sampling the air in the chamber to which the cyclopropene gas is delivered so as to monitor the release of the 1-MCP (Example 1: [0069]; Example 2: [0073]-[0074]; Example 3: [0078]; Example 4: [0082]). Next, the analysis was performed by gas chromatography in order to show the 
While Kostansek et al. teach a step of sampling in order to obtain a sample of the confined atmosphere for analysis periodically, in order to monitor and determine the amount of cyclopropene released into the confined atmosphere, Kostansek et al. fail to expressly disclose a sampling subsystem that “automatically” obtains the sample at a preselected time. However, automating a manual activity is prima facie obviousness. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). See MPEP 2144.04 III.
Kostansek et al. also fail to expressly disclose repeating the step of operating the cyclopropene generator and sampling subsystem if the concentration of cyclopropene within the sample falls below a pre-determined threshold concentration.
Huston et al. teach a method for monitoring and controlling the atmosphere in shipping and storage containers for fresh fruit and vegetables and other perishables, by using a monitor-control system, which includes a microprocessor, RAM, ROM, real-time clock means, input/output communications ports, and LEDs (abstract; column 1, lines 18-22; column 2, lines 7-11; column 4, lines 26-30). The monitor-control system also includes a means for monitoring and controlling the oxygen concentration and a means for controlling the carbon dioxide concentration, dynamically and continuously (column 2, lines 11-16). Not only does the monitor-control system have sensors which are programmed to measure and maintain desired concentrations of oxygen and carbon dioxide, the system can also be used to measure, monitor, and control other gases within the container (column 2, lines 43-47; column 3, lines 36-39; column 16, lines 22-29). The monitoring function of the system takes place over a desired, programmed time and the detected data is used to control the concentration of the gases (column 5, lines 26-40). Furthermore, the monitor-control system can be retrofitted to virtually any container that is equipped to receive and maintain a modified gaseous atmosphere (column 2, lines 21-23). Huston et al. also teach that the monitor-control system is operated so that if the concentration of the gas that is being measured is above or below a desired level, the controller activates means for adjusting the concentration of the gas to bring it to desired, programmed levels (column 2, lines 47-51).
Both Kostansek et al. and Huston et al. teach methods for preserving agricultural products such as fruits and vegetables in confined atmospheres, as well as methods for sampling and/or monitoring the gas content in the confined atmosphere. Given 
This would have also been obvious since Huston et al. teach a system that operates automatically, continuously, and for a pre-set time, which would have been beneficial for the portable treatment system of Kostansek et al. Using an automatic monitor-control system as a subsystem in the method of Kostansek et al. would have also been obvious, because it would have been capable of controlling the amount of cyclopropene gas that is supplied by the cyclopropene generator to inhibit the ethylene response in plants contained within storage facilities.
Furthermore, it would have been obvious to repeat the step of generating cyclopropene and sampling the confined atmosphere containing the cyclopropene of the modified Kostansek et al. in order to ensure that the confined atmosphere is 
While Kostansek et al. teach a sampling subsystem and the steps of sampling the confined atmosphere and measuring the amount of cyclopropene released into the confined atmosphere, Kostansek et al. in view of Huston et al. fail to disclose that the sampling subsystem includes an inlet port fluidly connected to a pump and a three-way valve is fluidly connected between the pump and a collection chamber, the inlet port fluidly connectable to the confined atmosphere of the space at the treatment location to (i) collect a sample of the confined atmosphere through the inlet port with the pump, and (ii) store the sample within the collection chamber. Kostansek et al. in view of Huston et al. further fail to teach that the sampling subsystem automatically evacuates a fluid through an exhaust port of the three-way valve for a preselected time prior to obtaining the sample.
Ye et al. teach a gas sampling system for collecting SF6 gas for analysis by gas chromatography, comprising an inlet port fluidly connected to a pump (e.g., #2), and a three-way valve (e.g., #6) is fluidly connected between the pump and a collection chamber (e.g., the container/tank, #5); wherein the three-way valve further comprises an exhaust port (e.g., air discharge channel, #8); the inlet port fluidly connectable to a GIS device to (i) collect a gas sample from the GIS device through the inlet port with the pump #2, and (ii) store the sample within the collection chamber #5 for future analysis by gas chromatography; Ye et al. further teach that before the gas sample is collected, the sampling system evacuates a gas through the exhaust port of the three-way valve 
Both Kostansek et al. and Ye et al. are directed to the methods of sampling and analyzing gas where a gas sample is collected and analyzed by gas chromatography. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kostansek by including an inlet port fluidly connected to a pump and a three-way valve is fluidly connected between the pump and a collection chamber  wherein the three-way valve also comprises an exhaust port, the inlet port fluidly connectable to the confined atmosphere so as to  collect a gas sample from the confined atmosphere through the inlet port with the pump, and to store the sample within the collection chamber for future analysis by gas chromatography. It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kostansek by including the step of evacuating a gas through the exhaust port of the three-way valve for a preselected time so as to clean the pathway and the collection chamber.
Kostansek et al. as modified by Ye et al. does not expressly teach that the evacuation step is conducted in an “automatic” manner. However, automating a manual activity is prima facie obviousness. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after 
Regarding claim 8, Kostansek et al. as modified by Huston et al. and Ye et al. teach the method as recited above with respect to claim 1. In addition, Kostansek et al. teach that since the cyclopropene generator is meant to be very portable, the pump may be designed to run off the AC current of the storage facility in which it is being used, or it may contain at least one battery which provides the necessary electrical energy to power the pump means [0023].
Regarding claim 9, Kostansek et al. as modified by Huston et al. and Ye et al. teach the method as recited above with respect to claim 1. In addition, Ye et al. teach a pressure gauge panel is used to measure the pressure in the sampling system when the gas from the GIS device is released to the collection chamber (English translation: page 3, second para. from bottom; page 4, first para.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kostansek et al. by including the pressure gauge as disclosed by Ye et al. so as to measure the pressure of the collection chamber. The pressure gauge as disclosed by Ye et al. is interpreted to read on the visual indication that a sample has been collected as recited in the claim.
Regarding claim 10, Kostansek et al. as modified by Huston et al. and Ye et al.  teach the method as recited above with respect to claim 1. Kostansek et al. teach that the cyclopropene generator may be run at substantially ambient temperature or that 
Regarding claim 12, Kostansek et al. as modified by Huston et al. and Ye et al.  teach the method as recited above with respect to claim 1. Given that Kostansek et al. teach that the cyclopropene generator is meant to be very portable and may be designed to run off the AC current of the storage facility in which it is being used, or may contain a battery [0023], it would have been obvious to temporarily transport the treatment system of the modified Kostansek et al. to the respective treatment location.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kostansek et al. as modified by Huston et al. and Ye et al. as applied to claim 1 above, and further in view of Grabow et al. (USPN 6,601,653).
Regarding claim 11, Ye et al. as recited above teach fluidly connect the sampling system with the device that releases gas through tubing (original document: Fig.1-2; page 4, first para.). Huston et al. teach that confined atmosphere flows to the monitor-control device through tubing (column 30, lines 23-30), and gas mixtures are delivered to gas valves which are connected to sensors for measurement, using high pressure tubing (column 18, lines 21-30). It would have been obvious to fluidly connect 
Kostansek et al. also teach that the cyclopropene generator comprises a pump connected to flexible tubing, which generates the 1-MCP into the enclosed chamber or food storage warehouse (Example 2: [0073]-[0074]; Example 3: [0077]-[0078]; Example 4: [0081]-[0082]). 
Further, Grabow et al. teach a method of extinguishing fire comprising delivering nitrogen gas from a nitrogen gas generator to an enclosed space through pipe or conduit system so as to introduce nitrogen to the enclosed space to displace oxygen, thereby extinguishing the fire (column 2, line 40-44; column 1, line 14-19).
Both Kostansek and Grabow are directed to the methods of delivering a gas generated from a gas generator to an enclosed space. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kostansek by using the pipe or conduit system to deliver the 1-MCP gas to the enclosed space for the reason that such a practice is known to be suitable in the field.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the Remarks that Ye does not teach that a three way is connected between pump and collection chamber during sampling, given that the pump is used to create negative pressure before sampling and during sampling the pump is not used.
Applicant’s arguments are considered but found unpersuasive. Ye is cited to teach the device that includes an inlet, a pump, a three-way valve and a collection chamber, not how Ye collects the gas. As set forth in the office action mailed 11/17/2021, modification of the primary reference Kostansek with Ye will result a sampling device comprises an inlet that is connected to a pump and a 3-way valve connected between the pump a collection chamber, in which the inlet is connected to the confined area. Such a device is the same as that recited in the claim, and will necessarily be able to perform the intended function of collecting a sample of the confined atmosphere and storing the sample within the collection chamber. Applicant is reminded that the sample collection and storage steps through using the device are not even positively recited in the claim, instead, they are written as the intended function that could be performed by the device that includes the pump, the valve and the collection chamber.
Applicant argues on page 7 of the Remarks that a skilled artisan would not modify Kostansek with Huston or Ye, for the reason that none of Kostansek, Huston or Ye teaches the claimed method.
Applicant’s arguments are considered but found unpersuasive. First, the argument is piecemeal. The rejection is over Kostansek in view of Huston and Ye, not over each reference alone. The combination of the cited arts arrive at the claimed .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791